DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 November 2021 has been entered.

Information Disclosure Statement
The information disclosure statement filed 5 November 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, and the information referred to therein has only been considered in so far as it complies with applicable rules and statutes.

Terminal Disclaimer
The terminal disclaimer filed on 22 September 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. patent no. 10,518,943 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 8, and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. publication no. 2005/0242132 (Morini) in view of U.S. patent no. 1,989,714 (Statham) and in view of U.S. publication no. 2006/0249545 (Ramsey).
With regard to claim 1, Morini discloses a container (tube 1) having an upper end portion (1c), a body portion (1a) extending away from the upper end portion (Figs. 1-3) and having a sidewall (unlabeled, forming the body 1a) and a lower end portion (unlabeled bottom portion of body portion 1a, see Figs. 1-3), a cap portion (3) attached with a hinge (4) to the upper end portion (Figs. 1-3), the cap having an open position (Fig. 1) and a closed position (Fig. 2), the cap covering an opening (2) when in the closed position, the body portion, upper end portion and cap portion all in one piece (Figs 1-3, at least paragraphs [0001], [0021]).  Morini also discloses the container has a sidewall having a first thickness near the upper portion that is thicker than a second thickness near a lower end portion (paragraph [0022]).
Morini fails to disclose a valve.
However, Statham teaches a similar collapsible tube as Morini and including a valve (slit 6) held in the interior of the container (Fig. 1) by a flange (shoulder 4) engaging an upper surface of the valve (see Fig. 1) and a retention feature (washer 5). 
Therefore it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the valve of Statham to the container of Morini in order to provide controlled dispensing (inherent in the use of a valve) and/or to prevent foreign contaminants from entering the container when the cap is opened, and/or to extrude the contents of the container in a strip.  Further, if the valve of Statham were added to the interior of Morini, as is taught by Statham, the valve would 
Morini further discloses an opening (2), as does Statham, with Statham further disclosing the valve located over the opening (respectively Fig. 1; Fig. 3).  It follows that, with the obvious modification of Morini to include the valve of Statham, as discussed above, the valve would be positioned over the opening of Morini.
Morini further discloses the container having a closed lower end portion (paragraphs [0002], [0003], [0016]).
Morini further discloses the container having a closed lower end portion by heat sealing (paragraphs [0002], [0003], [0016]).
Since Morini fails to disclose a valve, as noted above, Morini also fails to disclose a valve retention feature that is a protrusion, as well as a valve retaining ring that holds the valve onto the container, and the protrusion engages the retaining ring.
However, Statham discloses a valve retaining ring (washer 5) holds the valve. Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have included the valve retention ring of Statham in the device of Morini, in order to retain the valve added thereto, as also taught by Statham.
Morini as modified by Statham discloses all of the recited features of claim 1, as discussed above, including a retention feature (washer 5 of Statham), but fails to disclose a retention feature that is a protrusion to hold the valve or for engaging the valve retaining ring.  
Ramsey teaches a retaining ring (16) holds a valve (Fig. 3, paragraph [0023]).

Therefore, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the protrusion retention feature of Ramsey to the device of Morini as modified by Statham in order to more securely retain the valve in place (Ramsey, paragraph [0023]).
With regard to claim 8, which depends from claim 1, Statham discloses the valve retaining ring (washer 5) holds the valve, and is separate from the valve (Fig. 1).
With regard to claim 9, which respectively depends from claim 1, Morini as modified by Statham discloses all of the recited features, as discussed above, with the exception of the valve being molded onto the retention ring.  However, Ramsey discloses the valve is molded onto the retaining ring (paragraph [0023]).  Therefore, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to mold the valve of Statham to the washer of Statham, as taught by Ramsey, in order to ease assembly of the valve into the container by requiring insertion of a single piece instead of two pieces, or to utilize the valve of Ramsey in place of the valve of Statham, as an obvious substitution of one known valve element for another known valve element, with the expected results that the substituted valve element would function as a valve to open and close to control flow.

Claims 11-13 and 15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. publication no. 2005/0242132 (Morini) in view of U.S. patent no. 1,989,714 (Statham) and U.S. publication no. 2007/0215571 (Trude).
With regard to claims 11 and 12, Morini discloses a container (tube 1) having an upper end portion (1c), a body portion (1a) extending away from the upper end portion (Figs. 1-3) and having a sidewall (unlabeled, forming the body 1a) and a lower end portion (unlabeled bottom portion of body portion 1a, see Figs. 1-3), a cap portion (3) attached with a hinge (4) to the upper end portion (Figs. 1-3), the cap having an open position (Fig. 1) and a closed position (Fig. 2), the cap covering an opening (2) when in the closed position, the body portion, upper end portion and cap portion all in one piece (Figs 1-3, at least paragraphs [0001], [0021]).  Morini also discloses the container has a sidewall having a first thickness near the upper portion that is thicker than a second thickness near a lower end portion (paragraph [0022]).
Morini fails to disclose a valve.
However, Statham teaches a similar collapsible tube as Morini and including a valve (slit 6) held in the interior of the container (Fig. 1) by a flange (shoulder 4) engaging an upper surface of the valve (see Fig. 1) and a retention feature (washer 5). 
Therefore it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the valve of Statham to the container of Morini in order to provide controlled dispensing (inherent in the use of a valve) and/or to prevent foreign contaminants from entering the container when the cap is opened, and/or to extrude the contents of the container in a strip.  Further, if the valve of Statham were added to the interior of Morini, as is taught by Statham, the valve would 
Morini as modified by Statham discloses all of the recited features of claim 11, as discussed in detail above, with the exception of a notch included on the lower end portion.
However, the use of notches on the lower end of containers is notoriously old and well-known in the art, as taught at least by Trude (notch 134, Fig. 1B).  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have added a notch to the container of Morini as modified by Statham, for example, to act as a label lug (Trude, paragraph [0029]).
With regard to claim 13, which depends from claim 11, Morini discloses an opening (2), as does Statham, with Statham further disclosing the valve located over the opening (respectively Fig. 1; Fig. 3).  It follows that, with the obvious modification of Morini to include the valve of Statham, as discussed above, the valve would be positioned over the opening of Morini.
With regard to claim 15, which depends from claim 11, Since Morini fails to disclose a valve, as noted above, Morini also fails to disclose a valve retaining ring that holds the valve onto the container.
However, Statham discloses a valve retaining ring (washer 5) holds the valve. Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have included the valve .

Claim 14 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. publication no. 2005/0242132 (Morini) in view of U.S. patent no. 1,989,714 (Statham) and U.S. publication no. 2007/0215571 (Trude), as applied to claim 11 above, and further in view of U.S. publication no. 2006/0249545 (Ramsey).
With regard to claim 14, which depends from claim 11, Morini as modified by Statham and Trude discloses all of the recited features of claim 11, as discussed above, including a retention feature (washer 5 of Statham), but fails to disclose a retention feature that is a protrusion to hold the valve or for engaging the valve retaining ring.  
Ramsey teaches a retaining ring (16) holds a valve (Fig. 3, paragraph [0023]).
Further, Ramsey teaches a valve (1) in a container that is held therein by a protrusion (bead 22, Fig. 3) that engages the valve retaining ring (Fig. 3, paragraph [0023]).  
Therefore, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the protrusion retention feature of Ramsey to the device of Morini as modified by Statham and Trude in order to more securely retain the valve in place (Ramsey, paragraph [0023]).

Claims 16, 19, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. publication no. 2005/0242132 (Morini) in view of U.S. patent no. 1,989,714 (Statham), and U.S. publication no. 2006/0201904 (Comeau et al.).
With regard to claim 16, Morini discloses a container (tube 1) having an upper end portion (1c), a body portion (1a) extending away from the upper end portion (Figs. 1-3) and having a sidewall (unlabeled, forming the body 1a) and a lower end portion (unlabeled bottom portion of body portion 1a, see Figs. 1-3), a cap portion (3) attached with a hinge (4) to the upper end portion (Figs. 1-3), the cap having an open position (Fig. 1) and a closed position (Fig. 2), the cap covering an opening (2) when in the closed position, the body portion, upper end portion and cap portion all in one piece (Figs 1-3, at least paragraphs [0001], [0021]).  
Morini fails to disclose a valve.
However, Statham teaches a similar collapsible tube as Morini and including a valve (slit 6) held in the interior of the container (Fig. 1) by a flange (shoulder 4) engaging an upper surface of the valve (see Fig. 1) and a retention feature (washer 5). 
Therefore it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the valve of Statham to the container of Morini in order to provide controlled dispensing (inherent in the use of a valve) and/or to prevent foreign contaminants from entering the container when the cap is opened, and/or to extrude the contents of the container in a strip.  Further, if the valve of Statham were added to the interior of Morini, as is taught by Statham, the valve would be covered by the cap of Morini when the cap is closed and uncovered by the cap when the cap is moved to the open position.  

However, the use of such tamper evident bands on container closures is notoriously old and well-known in the art, as taught at least by Comeau (referencing U.S. patent no. 6,152,320, see at least paragraph [0003]).  Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have provided a tamper evident band to the device of Morini as modified by Statham, for the well-known purpose of providing an indication of tampering.

With regard to claim 19, which depends from claim 16, since Morini fails to disclose a valve, as noted above, Morini also fails to disclose a valve retaining ring that holds the valve onto the container.
However, Statham discloses a valve retaining ring (washer 5) holds the valve. Therefore, it would have been obvious for a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have included the valve retention ring of Statham in the device of Morini, in order to retain the valve added thereto, as also taught by Statham.

With regard to claim 20, which depends from claim 16, Morini further discloses the container having a closed lower end portion by heat sealing (paragraphs [0002], [0003], [0016]).
Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. publication no. 2005/0242132 (Morini) in view of U.S. patent no. 1,989,714 (Statham) and U.S. publication no. 2006/0201904 (Comeau et al.) as applied to claim 16 above, and further in view of U.S. publication no. 2006/0249545 (Ramsey).
With regard to claim 18, which depends from claim 16, Morini as modified by Statham and Comeau disclose all of the recited features, as discussed above in detail, including a retention feature, but fails to disclose that the retention feature is a protrusion.
However, Ramsey teaches a retaining ring (16) holds a valve (Fig. 3, paragraph [0023]).
Further, Ramsey teaches a valve (1) in a container that is held therein by a protrusion (bead 22, Fig. 3) that engages the valve retaining ring (Fig. 3, paragraph [0023]).  
Therefore, it would have been obvious for a person having ordinary skill in the art at the time the invention was made to provide the protrusion retention feature of Ramsey to the device of Morini as modified by Statham and Comeau in order to more securely retain the valve in place (Ramsey, paragraph [0023]).

Response to Arguments
Applicant's arguments filed 5 November 2021 have been fully considered but they are not persuasive. 


Similarly, the motivation provided in the third paragraph on page 4 of the Final rejection mailed 5 May 2021 contradicts applicant’s conclusory assertions in the third paragraph on page 5 of the remarks filed 5 November 2021 that “The container in Morini is able to dispense the contents without a valve and the addition of a valve to Morini would be unnecessary and/or the valve may prevent the dispensing of the contents of the container in Morini.”
In response to applicant's arguments against the references individually (see the fourth and fifth paragraphs on page 5, and the second paragraph on page 6, of the remarks filed 5 November 2021), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Further, in response to applicant’s arguments (see the fifth paragraph on page 5 of the remarks filed 5 November 2021) that there is no suggestion to combine Morini, Statham, and Ramsey, this argument has been thoroughly addressed during the 
In response to applicant’s assertions regarding the two part manufacturing process of Trude in paragraph 2 on page 6 of the remarks filed 5 November 2021, only the teaching of the notch of Trude is utilized in the rejection of the claims.  Therefore, it is not clear what the manufacturing process of Trude has to do with the combination set forth.  Similarly, applicant asserts, without any supporting evidence, that “there is no suggestion to combine the containers made by different manufacturing processes and in fact, the different processes teach away from the combination.”  However, applicant’s claims are directed to an apparatus, not to a method of making a container.  Therefore, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171. The examiner can normally be reached 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Patrick M. Buechner
/Patrick M. Buechner/Primary Examiner, Art Unit 3754